DETAILED ACTION
1.	Claims 1-13 of U.S. Application 16/856323 filed on April 23, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on April 23, 2020 and May 22, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
5.	Claims 1-13 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the closest prior art Kimura (U.S. PGPub No. 20040124731) teaches (see figs. 1 and 2 below) a stator assembly (12) comprising: a cylindrical housing (11); and a stator (12) fixed to an inner wall of the housing (11) by interference fitting (Abstract; ¶ 19; ¶ 20; ¶ 24 to ¶ 26), 
and 5formed of a plurality of annular stator cores (16) stacked in an axial direction or formed of a plurality of split stator cores connected in a circumferential direction (stator is axially stacked, see ¶ 16), 


    PNG
    media_image1.png
    515
    630
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    610
    620
    media_image2.png
    Greyscale

However, neither Kimura nor the cited prior art teaches the recess being smaller than the protrusion in a radial direction and having a gap relative to the inner wall of the housing; adjacent stator cores are shifted in the circumferential direction by a predetermined shift angle such that a periodic unit formed of at least one 15protrusion and at least one recess appear alternately in the axial direction; and the protrusion has a radius of curvature smaller than a radius of a circumscribed circle at a part abutting the inner wall of the housing.

claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
the recess (42) being smaller than the protrusion in a radial direction and having a gap relative to the inner wall of the housing (30); adjacent stator cores are shifted in the circumferential direction by a predetermined shift angle such that a periodic unit formed of at least one 15protrusion (41) and at least one recess (42) appear alternately in the axial direction; and the protrusion (41) has a radius of curvature (R1) smaller than a radius of a circumscribed circle (R) at a part abutting the inner wall of the housing (30) (see figs. 3 and 5 below) -- in the combination as claimed.
Claims 2-13 are allowed due to dependence on claim 1.

    PNG
    media_image3.png
    618
    602
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    678
    600
    media_image4.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
Claims 1-9 and 11-13 are objected to because of the following informalities:  
Claim 1, line 3, “the housing” should be -- the cylindrical housing --.
Claim 1, line 9, “the protrusion” should be -- the protrusions --.
Claim 1, line 9, “the housing” should be -- the cylindrical housing --.
Claim 1, line 10, “the recess being smaller than the protrusion” should be -- the recesses being smaller than the protrusions --.
Claim 1, line 11, “the housing” should be -- the cylindrical housing --.
Claim 1, line 15, “the protrusion has” should be -- the protrusions have --.
Claim 1, line 16, “the housing” should be -- the cylindrical housing --.
Claim 2, line 3, “where a protrusion” should be -- where the protrusions --.
Claim 2, line 5, “assuming that the protrusion” should be -- assuming that the protrusions --.
Claim 2, lines 6-7, “part of the protrusion abutting the inner wall of the housing” should be -- part of the protrusions abutting the inner wall of the cylindrical housing --.
Claim 2, line 7, “circle of the protrusion” should be -- circle of the protrusions --.
Claim 2, line 10, “applies to the housing when the stator is assembled to the housing” should be -- applies to the cylindrical housing when the stator is assembled to the cylindrical housing --.
Claim 2, line 12, “the housing” should be -- the cylindrical housing --.
Claim 3, line 2, “the protrusion” should be -- the protrusions --.
Claim 3, line 3, “the protrusion” should be -- the protrusions --.
Claim 4, line 2, “the protrusion” should be -- the protrusions --.
Claim 5, line 2, “the stator core has” should be -- the stator cores have --.
Claim 6, line 2, “the stator core has” should be -- the stator cores have --.
Claim 7, line 2, “the stator core has” should be -- the stator cores have --.
Claim 7, lines 4-5, “each protrusion in the back yoke portion” should be – each of the protrusions in a back yoke portion --.
Claim 8, line 2, “the housing” should be -- the cylindrical housing --.
Claim 9, line 2, “the housing” should be -- the cylindrical housing --.
Claim 11, line 2, “the stator core has” should be -- the stator cores have --.
Claim 11, line 6, “the protrusion is” should be -- the protrusions are --.
Claim 11, line 7, “the stator core is” should be -- the stator cores are --.
Claim 11, line 8, “the housing” should be -- the cylindrical housing --.
Claim 11, line 9, “the recess is” should be -- the recesses are --.
Claim 11, line 10, “the stator core is” should be -- the stator cores are --.
Claim 11, line 11, “the housing” should be -- the cylindrical housing --.
Claim 11, line 13, “the protrusion is” should be -- the protrusions are --.
Claim 11, line 14, “the recess” should be -- the recesses --.
Claim 12, line 2, “the stator core has” should be -- the stator cores have --.
Claim 12, line 4, “the protrusion and the recess are” should be -- the protrusions and the recesses are --.
Claim 12, lines 6-7, “the protrusion is” should be -- the protrusions are --.
Claim 12, lines 8, “the recess is” should be -- the recesses are --.
Claim 12, lines 9, “the stator core is assembled to the housing” should be -- the stator cores are assembled to the cylindrical housing --.
Claim 13, line 4, “the stator core” should be -- the stator cores --.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sakuma (U.S. Patent No. 8258670) teaches a motor including a stator, a case and a supporting portion. The stator formed by laminating plural disc plates includes a yoke portion having a plurality of first and second portions alternately formed in a circumferential direction of the stator, and plural tooth portions respectively radially protruding from an inner circumferential surface the yoke portion at the second portion of the yoke portion towards an axial center of the stator. The case provided at an outer circumference of the stator includes a first communicating passage extending in an axial direction of the stator to be in communication with both axial ends of the stator and defined by an inner circumferential surface of the case. The supporting portion protrudes from an inner circumferential surface of the first communicating passage 
	Koenig (U.S. Patent No. 9729018) teaches a stator comprising a first cooling channel formed in the stator with a first cross-sectional area. A second cooling channel may be formed in the stator and have a second cross-sectional area. The first cross-sectional area may be less than the second cross-sectional area. The electric machine may also include an outlet fluidly coupled to the stator. A stator assembly is also provided. The stator assembly may include a first channel with a first cross-sectional area and a second channel with a second cross-sectional area. The second cross-sectional area may be less than the first cross-sectional area.
Braun (U.S. PGPub No. 20070063593) teaches an electrical machine, in particular a rotary current generator for motor vehicles, is proposed which has a housing in which a stator is retained, such that a coolant can flow around the outside of the stator from one of its axial face ends to a circumferential region of the stator, defining a flow cross section of the flow course through the stator and the housing. The flow course is defined toward the stator by outer stator teeth located on the outer circumference of the stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834